JOSEPH D. MARCHAND, ESQUIRE, TRUSTEE
117-119 West Broad Street
P.O. Box 298
Bridgeton, New Jersey 08302
(856) 451-7600
JM:5998
                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW JERSEY
______________________________
IN THE MATTER OF:                }    In Bankruptcy Proceeding:
                                 }    Chapter 7
Marla Webster,                   }    Case No. 19-22411/JNP
                                 }
                                 }    Hearing Date: February 25, 2020
                                 }
Debtor(s)                        }
                                 }    CERTIFICATION IN SUPPORT OF CROSS
______________________________}       MOTION TO COMPEL MARLA WEBSTER
                                      TO COMPLY WITH ORDER DATED
                                      JANUARY 7, 2020

                                            Returnable: February 25, 2020 @ 10:00 A.M.
                                            (Disposition on the papers)


       JOSEPH D. MARCHAND, ESQUIRE, of full age, hereby certify and say:

        1.     I am an Attorney-at-Law licensed to practice in the State of New Jersey, and the
party appointed by the United States Trustee’s Office on June 25, 2019 as the duly qualified and
acting Trustee for the debtor(s) bankruptcy estate captioned herein.

       2.     In the above stated matter an Order was entered by the Court dated January 7,
2020 which required Debtor to contact Trustee’s Real Estate Agent on his cell phone to set up a
home inspection.

       3.      On or about January 10, 2020 the Trustee emailed a copy of the Order to Compel
Debtor to cooperate with the Trustee to Debtor’s Attorney indicating that that the Order states
Ms. Webster was to contact Trustee’s Realtor within 3 days and gave the Realtor’s contact
information(attached hereto as Exhibit A). Debtor’s Attorney responded indicating that he had
forwarded Ms. Webster the Realtor’s contact information.

       4.     On or about January 20, 2020 Trustee received a voicemail from Debtor’s
Counsel indicating that Ms. Webster had been contacting the Realtor at his office. Trustee sent
an email to Debtor’s Attorney indicating that the Order specifically states that the Debtor is to
contact the Realtor on his cell phone(attached hereto as Exhibit B). Debtor’s Attorney emailed
back and indicated he forwarded the information to Ms. Webster again.
        5.     On or about January 24, 2020 the Trustee received an email from his Realtor
indicating that Ms. Webster had not contacted him. Sometime after that the Trustee spoke to
Debtor’s Counsel requesting that the Realtor be granted permission to contact the Debtor
directly. Debtor’s Counsel stated he would reach out to the Debtor regarding same.

        6.      Sometime after the above the Trustee spoke with the Debtor’s Attorney who
indicated Ms. Webster was not returning his phone calls to get permission for the Realtor to
contact her directly.

      7.      It is respectfully respected that the Court execute the Order compelling Debtor to
comply with the Order dated January 7, 2020.


        I hereby certify that the foregoing statements made by me are true. I am aware that if any
of the foregoing statements made by me are willfully false, I am subject to punishment.



DATED: February 11, 2020                     /s/ Joseph D. Marchand
                                             JOSEPH D. MARCHAND, ESQ., TRUSTEE
EXHIBIT A
Joseph Marchand

From:                                Joseph Marchand <jdmarchand@comcast.net>
Sent:                                Friday, January 10, 2020 1:15 PM
To:                                  cwoerner
Cc:                                  'Rich Bradford'
Subject:                             Marla Webster


Cory,

         The Order Compelling the Debtor to Cooperate with the Trustee has just been entered and your client is to
contact the Realtor within 3 days from the date of the Order to allow the Realtor to take additional photos at the
Debtor’s Home. Out of an abundance of caution I am supplying to you the Realtor’s name and phone number so you
can pass that on to Ms. Webster so she can cooperate with the Real Estate Agent. I believe she already has his phone
number but I just wanted to supply same for purposes of the record. Name and phone number listed below:

                             Richard Bradford – cell – 609‐204‐0774

           Call if you have any questions.

Joseph D. Marchand, Esquire
Chapter 7 Bankruptcy Trustee
117‐119 West Broad Street
P.O. Box 298
Bridgeton, NJ 08302
(856) 451‐7600

JDM:mmh




                                                             1
EXHIBIT B
Joseph Marchand

From:                              Joseph Marchand <jdmarchand@comcast.net>
Sent:                              Monday, January 20, 2020 9:29 AM
To:                                cwoerner
Cc:                                'Rich Bradford'
Subject:                           Marla Webster


Cory,

        I received your phone message and the Order clearly states she should be calling the Realtor’s Cell Phone
Number. I sent that specifically to you to eliminate this confusion. Please have her call Rich Bradford’s Cell phone at
609‐204‐0774.

Joseph D. Marchand, Esquire
Chapter 7 Bankruptcy Trustee
117‐119 West Broad Street
P.O. Box 298
Bridgeton, NJ 08302
(856) 451‐7600

JDM:mmh




                                                             1
